Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6, and 8-10 are presented for examination.
Claims 2 and 7 are cancelled.
IDS filed on 3/27/20 is considered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1, 3-6, and 8-10 filed on 4/26/21 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 6, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  
Referring to claim 6, the amended claim 6 recites a system comprising a service module (software), and a database (software), which directs the claim to software per se.  The specification [0048] discloses "an information processing system 1 comprises a service 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. US Patent Application Publication Number 2017/0250936, hereinafter Rosenberg, in view of Hassibi et al., US Patent Publication Number 2016/0216947, hereinafter Hassibi.
Referring to claim 1, Rosenberg discloses an information processing method, applicable to the network real-time messaging software environment (figures 2 and 4C), comprising the following steps:
performing an initial operation, wherein at least one real-time messaging communication software application used by at least two users is connected to a network (figures 1, 2 and 4C, and page 10 [0180], individual user and the human operator are connected to network 120 when the conversation between two party are initiated); and
performing a service action, wherein the at least two users use the at least one realtime messaging software application (live chat messaging software in figure 4C) connected to internet (page 5 [0134], all parties are connected to internet) to process a message service of dialogue information and/or exchanging information between each other by utilizing a dialog box of a user interface of the at least one real-time messaging software application (figure 4C, dialogue box ), or to process business services provided by one party of the at least two users for the other party of the at least two users (figures 1, 2 and 4C, page 5 [0134], page 10 [0180], messaging server provides real time messaging service via internet to both user and human operator of a business).
Rosenberg does not explicitly teaches wherein the at least one real-time software application comprises two different real-time software applications.
Hassibi discloses users to chat across platforms with different real-time application software (e.g. Facebook Messenger and WeChat)(abstract, page 1 [0006], users are able to chat across messaging applications).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of across platforms communications of users of Hassibi into Rosenberg, because Rosenberg discloses users chatting via a messaging application software and Hassibi suggests user equipped with different messaging application software will be able to chat across platforms.
A person with ordinary skill in the art would have been motivated to make the modification to Rosenberg to avoid hassles connecting different applications for communications with other users as suggested by Hassibi. 
Referring to claim 3, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein the at least one real-time messaging software application comprises two different real-time messaging software, and the two software are across platforms (Hassibi, abstract, page 1 [0006], users are able to chat across messaging applications). 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of across platforms communications of users of Hassibi into Rosenberg, because Rosenberg discloses users chatting via a messaging application software and Hassibi suggests user equipped with different messaging application software will be able to chat across platforms.
A person with ordinary skill in the art would have been motivated to make the modification to Rosenberg to avoid hassles connecting different applications for communications with other users as suggested by Hassibi. 
Referring to claim 4, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein one of the at least two users can input information by using the dialog box of the user interface of the at least one real-time messaging software application to get one-to-one live service experience on the message service provided by the other of the at least two users (figure 4C and page 10 [0180], two users are using the messaging user interface to have the one-to-one live service experience on the message service provided the riding service).
Referring to claim 5, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein the at least two users use the at least one real-time messaging software application connected to internet to process at least one service of the 
Referring to claims 6, and 8-10, the claims encompass the same scope of the invention as that of the claims 1, 3-5.   Therefore, claims 6, 8-10 are rejected on the same ground as the claims 1, 3-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





Liang-che Alex Wang 
May 10, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447